Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/21/2021 is acknowledged.
Drawing objections in the Office action of 04/30/2021 are withdrawn.
Specification objections in the Office action of 04/30/2021 are withdrawn. Abstract submitted on 09/21/2021 is acceptable.
Claim rejections under 35 U.S.C. § 112 in the Office action of 04/30/2021 are withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejections.  

Claim Objections
Claim 4 is objected to because of the limitation “the first ring and the second ring.” It is suggested amending the limitation as “the first support ring and the second support ring.”  Appropriate correction is required.
Claim 5 is objected to because of the limitation “the second ring.” It is suggested amending the limitation as “the second support ring.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JPS 60 175957; Applicant admitted prior art) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing element for producing an electrically conductive connection between a first machine element and a second machine element (as shown below, annotated Figure 2 shows sealing element disposed between first and second machine elements), comprising at least one disc-shaped conducting element (7; ¶ 0002) and a first support ring (3), the first support ring comprising an axial flange and a radial flange (Figure 2 and as shown below, support ring 3 has an axial and radial flanges), the conducting element (7) in contact with and supported by the radial flange of the first support ring (lacks disclosure) and being formed from an electrically conductive foil (7 is a conducting piece; ¶ 0002), and the conducting element (7) being secured along the axial flange between the first support ring (3) and the second machine element (Figure 2 and as shown below).  
	D1 teaches, in Figure 1, the known method where the conducting element (7) is in contact with and supported by the radial flange of the support ring (3) for securely 


    PNG
    media_image1.png
    974
    740
    media_image1.png
    Greyscale


As to claim 2, D1 discloses the sealing element according to claim 1, wherein a pressing element is provided which, by means of elastic deformation, secures the conducting element (7) between the support ring (3) and the second machine element (as shown above).  

As to claim 3, D1 discloses the sealing element according to claim 2, wherein the pressing element is formed of elastomeric material (Figure 2; see MPEP 608.02, IX, drawing symbols.)  

As to claim 6, D1 discloses the sealing element according to claim 2, wherein a radial shaft sealing ring (2; Figure 2) is arranged on the first support ring (3), the radial shaft sealing ring forming the pressing element (radial shaft sealing 2 along with support ring 3 and pressing element secures the conducting element against the second machine element as shown above, thus, radial shaft sealing forming the pressing element.)  

As to claim 7, D1 discloses the sealing element according to claim 2, wherein an elastomer track is arranged on the inner ring, the elastomer track forming the pressing element (as shown above).  

As to claim 8, D1 discloses the sealing element of claim 1, wherein the conducting element (7) comprises an axially extending section positioned on the outer peripheral side of the axial flange of the first support ring (Figure 2).  

As to claim 9, D1 discloses the sealing element of claim 8, wherein the pressing element is disposed between the axially extending section and the axial flange (Figure 2).  

As to claim 11, D1 discloses a sealing element for producing an electrically conductive connection between a first machine element and a second machine element (as shown above, the sealing element is disposed between first and second machine elements), comprising at least one support ring (3), the support ring comprising an axial flange and a radial flange (Figure 2 and as shown above), at least one conducting element (7, ¶ 0002) formed from an electrically conductive material and comprising a radial body portion and an axial section (Figure 2), and a pressing element (as shown above) disposed between the axial flange of the support ring (3) and the axial section of the conducting element (7) to frictionally secure the conducting element between the axial flange of the support ring and the second machine element with the axial section of the conducting element in contact with the second machine element (the pressing element presses the conducting element (7) against the second machine element and securely retain the conducting element (7) in position; pressing element has deformable property; see MPEP 608.02 IX. Drawing symbols) and the radial portion of the conducting element (7) in contact with the radial flange (lack disclosure) of the at least one support ring.  
	D1 teaches, in Figure 1, the known method where the conducting element (7) is in contact with and supported by the radial flange of the support ring (3) for securely supporting the conducting element (7). It would have been obvious to one of ordinary 

As to claim 12, D1 discloses the sealing element of claim 11, wherein the radial body portion of the conducting element (7) is disc-shaped (Figure 2.)  

As to claim 13, D1 discloses the sealing element of claim 11, wherein the axial section of the conducting element (7) extends an axial distance along the axial flange of the at least one support ring (3) less than the axial length of the axial flange of the at least one support ring (Figure 2.)  

Claim(s) 4-5, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JPS 60 175957; Applicant admitted prior art) in view of D2 (US 5,052,696; Hatch). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 4, D2 teaches a seal assembly with PTFE seal washer 20 disposed between two metal rings 16 and 40 (abstract; Col.3, L22-23; Col.4, L12-16; Figure 1) for secure attachment of seal washer to provide effective sealing. It would have been 

As to claim 5, the combination teaches the sealing element according to claim 4, wherein the outer ring is electrically conductive (D2 teaches the support rings 16 and 40 are made of metal, which is electrically conductive.)  

As to claim 14, D2 teaches a seal assembly with PTFE seal washer 20 disposed between two metal rings 16 and 40 (abstract; Col.3, L22-23; Col.4, L12-16; Figure 1) for secure attachment of seal washer to provide effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of D1 a second support ring, such that the conducting element (7) is disposed between the first and second support rings as taught by D2 since the claimed invention is merely a combination of known elements (such as having two support rings and the PTFE sealing is disposed between the two support rings), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

As to claim 15, D2 teaches a sealing system with a known method of having a support ring 16 with a first axial portion and a second axial portion disposed at different radial distances from the first machine element 14 for securely attaching the seal between the first and second machine elements (14, 12). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in sealing system of D1 a step in the axial flange of the at least one support ring (3) such that the step defines a first axial portion and a second axial portion disposed at different radial distances from the first machine element as taught by D2, since the claimed invention is merely a combination of known method (such as providing a step in the axial portion of the supporting ring ), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secure attachment of seal assembly between the two machine elements.       

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JPS 60 175957; Applicant admitted prior art) in view of D3 (De 10 2016 010 926; applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 10, D3 discloses a sealing system with a known method of having electrically conductive copper film 83 (¶ 0173; Figure 25) attached to the PTFE seal 82 to provide shaft earthing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include copper in the conducting element (7) of D1 as taught by D3, since the claimed invention is merely a combination of known method (such as having copper in the conducting element), and in the .      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHAN CUMAR/Primary Examiner, Art Unit 3675